Citation Nr: 1045983	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  05-24 502A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a vertigo/equilibrium 
disorder, to include as secondary to bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Terrence T. Griffin


INTRODUCTION

The Veteran served on active duty from October 1957 to October 
1960.

This matter came before the Board of Veterans' Appeals (Board) on 
appeal from a decision of March 2004 by the Department of Veteran 
Affairs (VA) Houston, Texas, Regional Office (RO).

The Board remanded this claim for further development in June 
2009.  


FINDING OF FACT

A vertigo/equilibrium disorder was not present until many years 
after service, and there is no competent evidence that any such 
disorder is related military service, or any service connected 
condition.  


CONCLUSION OF LAW

A vertigo/equilibrium disorder was not incurred in or aggravated 
by active service or any service connected disorder, nor may it 
be so presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify

VA has a duty to provide the Veteran notification of the 
information and evidence necessary to substantiate the claim 
submitted, the division of responsibilities in obtaining 
evidence, and assistance in developing evidence, pursuant to the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b). The notice requirements were 
accomplished in letters, dated in December 2003 and November 
2005, which were respectively provided before the original 
adjudication and subsequent reajudication of the Veteran's claim.  

The Board also finds that all relevant facts have been properly 
developed, and that all evidence necessary for equitable 
resolution of the issues has been obtained.  The Veteran's 
service, VA and private treatment records have been obtained and 
he has been provided with appropriate VA examinations in 
connection with his present claim.  What is more, the Veteran has 
not indicated there are any additional records that VA should 
seek to obtain on his behalf.  Further, the Veteran's request for 
a hearing has been honored and the AMC/RO has fully complied with 
the June 2009 Board remand instructions.  Therefore, the Board 
concludes that all reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the Veteran's claim, and no 
further assistance to develop evidence is required.

Service Connection Contention and Regulations

The Veteran presently seeks to establish service connection for a 
vertigo/equilibrium disorder, to include as secondary to 
bilateral hearing loss.  Specifically, the Veteran maintains that 
while in-service he frequently fired weapons without ear 
protection, resulting in bilateral hearing loss, which caused his 
current vertigo/equilibrium disorder.  See Appeal to the Board of 
Veterans' Appeals (VA Form 9), February 6, 2009.  

Service connection may be granted for disability due to disease 
or injury incurred in or aggravated by service.  See 38 U.S.C.A. 
§§ 1110, 1131.  In this regard, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of the in-service occurrence or 
aggravation of a disease or injury; and, (3) generally, medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See 38 C.F.R. § 3.303; see 
also Hickson v. West, 12 Vet. App. 247, 253 (1999).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).

Service connection also may be granted for disability proximately 
due to, or aggravated by a service connected disability.  
38 C.F.R. § 3.310.  

At the outset, the Board notes that competent medical evidence of 
record confirms the Veteran's diagnosis with vertigo/equilibrium 
disorder.  See Addendum, VA Examination Report, January 12, 2010; 
"Impression/Assessment," VA Primary Care Follow-Up Record, 
September 9, 2005.  The evidence of record also confirms the 
Veteran's in-service noise exposure and that he is service 
connected for bilateral hearing loss.  See VA Audiological 
Examination, July 20, 2007; Rating Decision, June 30, 2005.  
Therefore, the present service connection claim turns upon 
whether any current vertigo/equilibrium disorder is related to 
the Veteran's military service or his service connected bilateral 
hearing loss and tinnitus; as such, the Board's analysis to 
follow will center on this.  

Background

The Veteran's service treatment record is devoid of any 
complaints of, or treatment for, a vertigo/equilibrium disorder 
or any similar condition.  Additionally, both the Veteran's 
October 1957 enlistment and September 1960 separation 
examinations noted no neurologic abnormalities, to include 
equilibrium.  What is more, the Veteran denied any history of 
dizziness or fainting spells, on his September 1960 Report of 
Medical History.  

A September 2005 VA primary care note is the first documentation 
of the Veteran's treatment for dizziness.  At this time, the 
Veteran reported experiencing (i) chronic episodes of dizziness, 
upon standing or walking long distances, (ii) hearing 
difficulties, and (iii) back pain.  Based on the Veteran's 
account of his disorder, his medical history and examination, the 
VA medical professional diagnosed the Veteran to have tympanic 
membrane vertigo, noting the absence of infection and that this 
condition was "possibly due to fluid" in the ear.  

As part of his health maintenance program, the Veteran was seen, 
in June 2006, by his VA primary care physician.  During this 
treatment, the Veteran again reported hearing loss and chronic 
back pain, but denied any headaches, dizziness, convulsions, 
change in sensation or poor coordination.  On examination the VA 
physician indicated that the Veteran's neurological examination 
was abnormal and diagnosed the Veteran with gait ataxia (i.e. an 
uncoordinated gait), secondary to back pain.  See Dorland's 
Illustrated Medical Dictionary, p. 172, (31st ed. 2007).  The VA 
medical professional then recommended the Veteran for "cane and 
fall precaution" follow-up. 

In April 2007, the Veteran again sought VA neurological treatment 
for gait ataxia.  At this assessment, the Veteran reported 
feeling as though he was "wonder[ing] from one side to the 
other" when he walked, and placed the onset of this symptom 
"several years ago."  After an examination, the VA physician 
discovered that the Veteran had a history of cerebral-vascular 
accident, which was unknown to his medical care providers.  With 
respect to the Veteran's gait ataxia diagnosis, the VA physician 
stated that it was unclear if this condition was a "primary 
process or a symptoms [sic] of his seemingly severe LBP."  

As part of necessary development efforts, the Veteran was 
provided a VA examination, in July 2007.  Although the examiner 
was unable to review the Veteran's claims folder, the examination 
report reflects the examiner's documentation of the Veteran's 
general medical history and account of symptomatology.  Current 
examination findings are also reported by the examiner.  Relying 
on this evidence and medical expertise, the examiner opined that 
the Veteran's vertigo/equilibrium disorder was not likely related 
to bilateral hearing loss or any other ear pathology, as the 
Veteran presented an "atypical description of 
vertigo...dysequilibrium [sic] and...frequent association [of 
symptoms] with rising from a standing or seated position." 

Pursuant to the Board's remand instructions, the Veteran was 
provided another VA examination, in January 2010.  At this 
examination, the examiner reviewed the Veteran's service 
treatment records, post-service treatment records and the 
Veteran's account of symptomatology.  The examiner also performed 
a current examination, which confirmed the Veteran's diagnosis 
with a vertigo/equilibrium disorder.  The examiner then opined 
that this disorder was not likely related to the Veteran's 
military service, bilateral hearing loss and/or tinnitus, but 
more likely related to a past stroke.  The examiner further 
opined that the Veteran's previous stroke(s) was not likely 
related to military service, bilateral hearing loss and/or 
tinnitus, but was more likely the related to various risk 
factors, including coronary artery disease, hypertension, hyper-
lipidemia, cardiac arrhythmia, and smoking.  

Analysis

In any service connection claim, medical records and examinations 
are highly probative in evaluating whether service connection is 
warranted.  In the present matter, the most probative medical 
evidence weighs against the Veteran's service connection claim.  
The only medical opinions specifically addressing the 
determinative issue at hand are the February 2010 and July 2007 
VA examination opinions, which clearly opine that the Veteran's 
vertigo/equilibrium disorder was not likely related to military 
service, or any service connected disorder.  See 
"Assessment/Plan," VA Examination Report, VA Examination Report 
Addendum, February 27, 2010; "Diagnosis," VA Examination 
Report, July 19, 2007.  Significantly, both opinions provided 
clear medical reasoning and logic to support the provided 
opinion, and reflected consideration of the Veteran's account of 
symptomatology, making these opinions highly probative.  See 
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 300 (2008).  Without 
question, the July 2007 VA examiner was unable to review the 
claims folder, prior to providing the previously highlighted 
opinion; nonetheless, this alone does not result in the opinion 
being provided no probative value, for the examiner supplied 
clear reasoning to support the provided opinion and accepted the 
Veteran's account of medical history and symptomatology as 
accurate.  As such, the Board finds, the July 2007 VA examiner's 
opinion, weighing against the Veteran's claim, to have 
significant probative value.  Id. at 304.  What is more, 
[although of lesser probative value given the scant medical 
reasoning and analysis provided], numerous treatment records 
document medical suggestions that the Veteran's 
vertigo/equilibrium disorder was related to back pain and/or his 
stroke history and make no suggestion of any connection to 
military service or any service connected disorder.  See, e.g., 
VA Primary Care Follow-Up Note, June 9, 2006.  Ultimately, the 
Board finds that these medical opinions and records, which weigh 
against the claim, are highly probative and of great weight.  

The Board has considered the Veteran's opinion that his 
vertigo/equilibrium disorder is related to his military service, 
to include acoustic trauma, and/or service connected hearing 
loss.  However, in the present circumstance, the Veteran does not 
have the medical training or expertise necessary to provide a 
competent opinion to this effect.  See Jandreau v. Nicholson, 492 
F.3d 1372, 1376-77 (Fed. Cir. 2007).  Indeed, to provide a 
competent opinion on this matter appropriate medical training and 
expertise are necessary, which the Veteran does not have as a 
layman.  

To the extent the Veteran provides an account of experiencing 
vertigo/equilibrium symptoms continually since separation, or 
that such symptoms had their onset in-service, the Board finds 
the Veteran's statements to lack credibility.  Significantly, the 
Veteran's service treatment records are silent for any complaints 
and/or treatment related to a vertigo/equilibrium disorder or any 
similar condition.  What is more, the Veteran specifically denied 
any history of dizziness or fainting at the time of separation.  
See Separation Report of Medical History, September 6, 1960.  
Additionally, the first medical evidence of any 
vertigo/equilibrium related complaints was approximately forty-
five years after his separation from service (1960-2005).  This 
post-service period without complaints or treatment is evidence 
that there has not been a continuity of symptomatology, and it 
weighs heavily against the claim.  See Mense v. Derwinski, 1 Vet. 
App. 354, 356 (1991) (holding that VA did not err in denying 
service connection when the veteran failed to provide evidence 
which demonstrated continuity of symptomatology, and failed to 
account for the lengthy time period for which there is no 
clinical documentation of his low back condition).  Additionally, 
the Veteran provided sworn testimony before a Decision Review 
Officer, in January 2008, that the onset of his 
vertigo/equilibrium symptoms occurred in approximately 2004-
forty-four years after separation (1960-2004).  See RO Hearing 
Trans., pp. 5-6, January 17, 2008.  This further lessens the 
credibility of any of the Veteran's statements that he 
experienced vertigo/equilibrium symptoms continuously since 
separation, or that such symptoms had their onset in-service.  
See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed.Cir.2006) 
("[T]he Board, as fact finder, is obligated to, and fully 
justified in, determining whether lay evidence is credible in and 
of itself, i.e., because of possible bias, conflicting 
statements, etc."); see also Waters v. Shinseki, 601 F.3d 1274, 
1278 (Fed.Cir.2010) (elucidating that VA must consider lay 
evidence, but may give it whatever weight it concludes the 
evidence is entitled to); Jandreau, 492 F.3d at 1376-77 (stating 
"[w]hether lay evidence is competent and sufficient in a 
particular case is a fact issue to be addressed by the Board").  
Upon considering the aforementioned factors and the evidence of 
record, the Board finds that any of the Veteran's statements are 
not credible with respect to continuity of symptomatology or in-
service onset, and are of no probative value.  

In sum, the most probative medical evidence of record weighs 
against the Veteran's claim, and there is no medical, or 
otherwise competent, evidence, which provides even a suggestion 
that any current vertigo/equilibrium disorder is related to his 
military service or any service connected disorder.  
Additionally, the earliest that the Veteran was diagnosed and/or 
treated for any vertigo/equilibrium disorder was at least forty-
five years after his separation from service (1960-2005), and any 
of his statements related to continuity of symptomatology or in-
service onset are not credible.  Accordingly, a basis upon which 
to grant the Veteran's service connection claim for a 
vertigo/equilibrium disorder has not been established and the 
claim is denied.  As the preponderance of the evidence is against 
the Veteran's service connection claim, the benefit of the doubt 
doctrine is not for application.  See generally Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 
1361 (Fed. Cir. 2001).  

ORDER

Service connection for a vertigo/equilibrium disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


